DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations of claims 1 and 15 constitute new matter.  Specifically, the limitations of “after starting to supply the second liquid, starting to supply a third liquid” constitute new matter.  The specification on page 3, lines 4-6 teaches “further supplying high surface tension liquid for a predetermined period of time during the supplying the low surface tension liquid”.  Page 12 of the instant specification taches that the “when IPA is injected onto the substrate to replace the DIW, the first DIW nozzle is blocked and the second DIW nozzle may continue to inject DIW”.  Specifically, these may continue to inject DIW”. There is no teaching or suggestion of “starting to supply” the third liquid (DIW) “after starting to supply the second liquid (i.e. low surface tension liquid), and therefore, the above limitations constitute new matter.  The specification clearly teaches that the third liquid is supplied during the supply of the replacement liquid, but the specification does not teach starting the supply of the third liquid after the replacement liquid is started. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-8, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara et al. (US2017/0047219).
 	Re claims 1-2, Shinohara et al. teach forming a high tension liquid film (i.e. water  from nozzle 27, Fig. 7) by supplying a high surface tension liquid (i.e. water) on the substrate; replacing the water film with a low surface tension liquid to a center of the substrate, via nozzle 33 so that the low surface 
Re claim 2, Shinohara et al. teach a liquid auxiliary supply nozzle 44 for supplying the processing liquid towards the outer peripheral portion of the substrate (paragraph 68). Additionally, refer to Fig. 8 for example in which the third liquid from supply nozzle 44 is injected towards a predetermined position that is outside of a position at which the second liquid 33 (IPA) is injected.  Re claim 5, refer to Fig. 8, paragraph 68.  Re claims 7-8, refer to paragraph 43. Re claim 15, the limitations are met by Shinohara et al. for the following reasons.  Shinohara et al. teach forming a liquid film on the surface of the substrate (i.e. processing liquid), followed by replacing the liquid film with IPA.  In reference to “after starting the .   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (US2017/0047219) in view of Ogawa et al. (US2005/0252526).
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (US2017/0047219).
Shinohara et al. fail to teach the flow rate of the high surface tension liquid at the center and in the middle having a one to one ratio.  However, Shinohara et al. teach a flow rate controller 32 and paragraph 77 of Shinohara et al. teach it is well within the level of the skilled artisan to adjust the processing parameters of the high surface tension liquid supply nozzle.  In the absent of criticality and/or a showing of unexpected results, it would have been well within the level of the skilled artisan to adjust the processing parameters, such as the flow rate of the high surface tension liquid (i.e. water) in order to suppress the generation of water marks or particles which may be caused by cutting of a liquid film.  Additionally, paragraph 77 teaches that the processing liquid and the auxiliary processing liquid may be provided from a single arm, and therefore, the skilled artisan would reasonably expect the flow rates injected on the center and middle areas of the substrate to be the same, thereby meeting applicant’s limitations of one to one ratio.
Response to Arguments
The rejection of the claims, under 112, second paragraph is withdrawn in view of corrections made by applicant.
The rejection of the claims, as being anticipated by Shinohara is maintained.  Specifically, applicant argues that Shinohara fails to teach starting the supply of the third liquid after starting the supply of the second liquid.  Applicant’s arguments are unpersuasive for the reasons recited above.  Applicant is directed to paragraph 70 which specifically teaches that the processing liquid is supplied for a preset time period from the starting of the replacement liquid.  Paragraph 67 teaches also that the both the processing liquid auxiliary supplying process and the replacement liquid supplying process can be performed simultaneously.  It appears that there are various embodiments in which the process liquid auxiliary supplying process can be performed simultaneously, prior to or after the start of the replacement liquid supplying process, as described in paragraphs 23, 68-71, and therefore, the newly amended limitations are met by the prior art.   
Applicant’s arguments directed to non-wetting in mixing of the third liquid with the second liquid are not persuasive as they are not commensurate in scope with the instantly claimed invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fujiwara teaches cleaning a substrate with various solutions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner




/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc